Filed
                                                                                   Washington State
                                                                                   Court of Appeals
                                                                                    Division Two
IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                                                                      May 18, 2021

                                     DIVISION II

 In the Matter of the Personal Restraint of
                                                       No. 54732-5-II (consolidated
 DOMINIQUE SHAVIES,                                    with No. 54952-2-II)

                Petitioner.
                                                       UNPUBLISHED OPINION


       GLASGOW, J.—Dominique Shavies seeks relief from personal restraint imposed

following his 2009 conviction for first degree robbery and his 2018 pleas of guilty to

unlawful possession of methamphetamine and unlawful possession of cocaine. He filed

petitions arguing that the Department of Corrections had miscalculated his earned release

date on the robbery sentence and that his unlawful possession sentences should run

concurrently with his robbery sentence.

       While his petitions were pending, the Washington Supreme Court issued its

decision in State v. Blake, 197 Wn.2d 170, 481 P.3d 521 (2021). In Blake, the Supreme

Court held that Washington’s strict liability drug possession statute, RCW 69.50.4013(1),

violates state and federal due process clauses and therefore is void. 197 Wn.2d at 182-83,

186. The State now concedes that under Blake, Shavies is entitled to have his 2018

convictions for unlawful possession vacated and to have his 2009 conviction remanded to

the trial court because his criminal history for that judgment and sentence contains prior

convictions for unlawful possession. We agree.

       This relief renders the remainder of Shavies’ petitions moot. Accordingly, we

remand for the trial court to vacate Shavies’ 2018 convictions for unlawful possession of a
Nos. 54732-5-II and 54952-2-II


controlled substance. The trial court must also correct his 2009 judgment and sentence,

recalculate Shavies’ offender score for his 2009 conviction, and resentence him. We

dismiss the remainder of his petitions as moot and deny his request for appointment of

counsel. In light of this decision, we also deny the Department of Corrections’ motion to

stay.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                    Glasgow, J.
 We concur:



 Lee, C.J.




 Sutton, J.




                                              2